DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-8, filed February 2, 2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7-8, and 14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scott et al. (US 2014/0343541).
Applicant argues that the prior art reference does not disclose that “the mark is formed of a single recess portion”.
Applicant should note that the claim does not require that the mark is formed of only ONE single recess portion, therefore, the mark can comprise ‘at least’ a single recess portion. However, Scott et al. also discloses a trapezoidal fiducial, that is cut into the eye, that is used for alignment. It would have been obvious to a person of ordinary skill in the art in combination with the other cited references to use this shape to provide an alignment marking on an IOL as it was disclosed in the prior art of Jain et al. and Wu et al. that the marking can be a variety of shapes. 
Additionally, Scott et al. would also support a limitation a ‘mark is formed from only ONE single recess portion’. 
Applicant additionally argues that Jain does not include a rim that defines the external shape of the mark. The modification of the trapezoid shaped fiducial of Scott et al. includes a rim that defines the external shape of the mark (as presented in the new rejection below). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2011/0118836) as evidenced by Wu et al. (US 6,024,488) in view of Scott et al. (US 2014/0343541).

Referring to claim 1, Jain et al. discloses a toric (paragraph 15) intraocular lens comprising a lens body provided with an astigmatic axis (toric lenses inherently correct astigmatism and therefore have an astigmatic axis; also see paragraph 5 and 15), wherein a mark (see annotation below) indicating the astigmatic axis is formed at an optical surface of the lens body (Fig. 4), and the mark is formed from a single recessed portion (the claim does not require ONLY one a single recess portion, see annotation below) and has a shape that is line-symmetrical with respect to a first axis coinciding with the astigmatic axis and is line-symmetrical with respect to a second axis being orthogonal to the first axis (paragraph 5 and 15), in top view of the optical surface, and a length of an external dimension of the mark in a direction of the first axis is different from a length of the external dimension of the mark in a direction of the second axis (see the locations of the markings in the annotation below), wherein the mark includes an inclined surface adjacent to a rim of the mark in across-section of the lens body along a plane parallel to an optical axis of the lens body (Fig. 3).  
Wu et al. discloses that ‘a mark’ can be made of multiple sub-marks (col. 2 lines 19-38) discloses that the letter(s), number(s) or whatever shape(s) of an identifying mark of the invention can be made up of non-continuous depressed regions, such as dashes and holes).
Therefore, the mark of Jain et al. can include the regions as shown in the annotation.
Jain et al. as evidenced by Wu et al. lacks a detailed description of the mark defining an external shape of the mark and the inclined surface extends from the rim to a bottom surface of the mark.
Scott et al. discloses fiducials for axis alignment in the same field of endeavor that comprises various shapes (Fig. 6). Scott et al. discloses the fiducials can be cut into the eye that can be the shape of an empty trapezoid (500m, paragraph 130) for the purpose of aiding in positioning an aligning the toric IOL with a fiducial that is located in the eye. The empty trapezoid would then define an external shape of the mark as well as the inclined surface that extends from the rim to a bottom surface of the mark (Fig. 6, 500m). 
It would have been obvious to a person of ordinary skill in the art to modify the mark of Jain et al. as evidenced by Wu et al. to comprise an empty trapezoid shape as one of the markings as taught in Scott et al. as an alternative design choice to mark and aid in aligning a lens in the eye. 

    PNG
    media_image1.png
    611
    700
    media_image1.png
    Greyscale

Referring to claim 2, as applied to claim 1 above, Jain et al. discloses wherein a contour of a rim of the mark at least on one end side of a first axis extending in the radial direction of the lens body in the mark does not have an arc of a perfect circle (paragraph 34 discloses that the features of the mark can have a non-circular shape in certain embodiments).
Referring to claim 3, as applied to claim 1 above, Jain et al. discloses the mark can be viewed from the posterior side of the intraocular lens (paragraph 34). 
Jain et al. additionally discloses the mark can be recessed (Fig. 3).
Jain et al. lacks a detailed description of the mark being a recessed portion that is formed at a posterior surface of the lens body.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have a recessed mark on the posterior surface of the lens, in order to provide for alignment of the lens. It would only require routine sill in the art to have a mark on the posterior surface, as the lens of Jain et al. already provides for visibility of the mark to be on the posterior lens surface.
Referring to claim 8, as applied to claim 1 above, Jain et al. discloses wherein the toric intraocular lens comprises a toric intraocular lens group that is composed of a plurality of toric intraocular lenses different in refractive power of the lens body, and the mark is provided at a fixed position relative to a position of a support portion of the toric intraocular lens in each of the toric intraocular lenses in the toric intraocular lens group, regardless of the refractive power of the lens body (modified Jain et al. discloses the structure of the toric lens with refractive power and the mark provided at a fixed position).
It would have been obvious to a person of ordinary skill in the art to have the lens comprise a group of a plurality of lenses based on the vision treatment required by the patient, additionally, it has 
Referring to claim 14, Jain et al. discloses wherein the inclined surface is inclined linearly from the rim of the mark (Fig. 3 see 42, and 43A-D, inclined surfaces).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. in view of Wu et al. (US 6,024,448) as applied to claim 3 above, and further in view of Scott et al. (US 2014/0343541).

Referring to claim 5, as applied to claim 3 above, Jain et al. lacks a detailed description of wherein a radial dimension of a chamfer at a rim of the mark in a cross-section of the lens body along a plane parallel to an optical axis of the lens body is 0.1 mm or a smaller dimension.
Wu et al. discloses a mark with a depressed region with the radius of curvature (chamfer at a rim) that is smaller than 0.4mm (Wu et al. discloses greater than 30microns, col. 6 lines 28-59) for the purpose of improving comfort.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radial dimension of the chamfer at a rim of the mark in a cross-section of the lens body along a plane parallel to an optical axis of the lens body is 0.1 mm or a smaller dimension in order to assist in aligning the lens and providing comfort to the patient.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (as evidenced by Wu et al.) in view of Scott et al. (US 2014/0343541), as applied to claim 1 above, and further in view of Hachiya (JP 2013 -132503, provided by applicant), in view of Valint et al. (US 2002/0102415).

Referring to claim 7, Jain et al. lacks a detailed description of surface roughness of the mark or optical surface.
Hachiya discloses an |OL with a mark that has a surface roughness.
Hachiya lacks a detailed description of values of the surface roughness (paragraph 18-19).
Valint et al. discloses surface roughness that is less than 20nm (paragraph 194) for the purpose of increasing the lens hydrophilicity or wettability of the surface of the lens.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the invention to modify the lens and the mark of the lens to have the surface roughness
features taught in Hachiya and Valint et al. in order to increase the lens hydrophilicity or wettability of
the surface of the lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774      

/THOMAS C BARRETT/MQAS, TC 3700